Counsel for appellant has filed a motion for rehearing in which he makes the same contentions as he made in the case of J. B. Fowler v. State, No. 22,130, this day decided. (Page 382 of this volume.) For the reasons stated in the opinion overruling the motion for rehearing in that case, the appellant's motion for rehearing in the present instance is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.